Citation Nr: 0507221	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-08 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left foot disorder, 
to include left calcaneal and left talus reactions; left 
plantar fasciitis; and hallux rigidus with osteoarthritis of 
the left first metatarsophalangeal joint.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from March 1991 
to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1999 rating decision of the 
Department of Veterans Affairs (VA), Louisville, Kentucky, 
Regional Office (RO) that denied entitlement to service 
connection for a left foot disorder, to include left 
calcaneal and left talus stress fractures.  The appellant 
perfected the denial of the claim for appeal, and it is now 
ready for appellate review.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate her claim.  All evidence 
necessary for review of the issue considered herein on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to her 
claim and the evidence necessary to substantiate it.

2.  A chronic acquired left foot disorder, to include left 
calcaneal and left talus reactions; left plantar fasciitis; 
and hallux rigidus with osteoarthritis of the left first 
metatarsophalangeal joint, was not shown in service, nor was 
osteoarthritis involving the left foot shown within the first 
post-service year, nor does the evidence demonstrate that a 
current left foot disorder is related to service or a disease 
or injury of service origin.


CONCLUSION OF LAW

A chronic acquired left foot disorder, to include left 
calcaneal and left talus reactions; left plantar fasciitis; 
and hallux rigidus with osteoarthritis of the left first 
metatarsophalangeal joint, was not incurred in or aggravated 
by active service, may not be presumed to be related to 
service, and is not shown to be aggravated by, proximately 
due to, or the result of a service-connected disease or 
injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled.

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
application.  See 38 U.S.C.A. § 5102 (West 2002).  The issue 
before the Board is based upon an initial claim of service 
connection filed by the veteran in March 1999.  

In filing that claim, the veteran utilized VA Form 21-526, 
the document designated for such purposes.  The claim 
appeared substantially complete on its face.  The veteran 
clearly identified the disability in question and the 
benefits sought.  Further, she set out the bases for the 
claim, and has continued to present pertinent arguments 
supportive of her claim.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
the present case, the rating decision on appeal predated the 
passage of the VCAA.  Obviously, VCAA notification to the 
veteran could not have been accomplished prior to the initial 
rating.  As explained below, however, after the rating on 
appeal, the veteran was sent VCAA content-complying notice 
and received proper subsequent VA process.  The Board did not 
err in providing such notice.  See Pelegrini, 18 Vet. App. at 
120.  

In Pelegrini, at 121, the Court held that the VCAA requires 
VA to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

Under the VCAA, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefits sought with the October 1999 rating decision; 
March 2001 letter from the RO explaining the provisions of 
the VCAA; October 2001 rating decision; February 2003 
statement of the case; and June 2004 supplemental statement 
of the case.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The veteran's 
service medical records are of record.  The RO obtained the 
veteran's VA and private treatment records as they were 
identified by her.  The veteran has given no indication that 
there are additional treatment records that would support her 
claim of service connection for a left foot disorder than are 
already of record.  Consequently, it does not appear that 
there are any additional pertinent treatment records to be 
requested or obtained.  In the February 2003 statement of the 
case, March 2001 letter from the RO, and June 2004 
supplemental statement of the case, the veteran was advised 
about the pertinent provisions of the VCAA, and what specific 
evidence she should submit and that VA would assist her in 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In the March 2001 letter from the RO, the veteran was 
specifically asked to advise VA of any additional information 
or evidence she wanted VA to try to get for her.  She was 
also advised to send to VA the evidence needed as soon as 
possible.  The February 2003 statement of the case and June 
2004 supplemental statement of the case included the language 
of 38 C.F.R. § 3.159, as revised to implement the VCAA.  In a 
July 2004 statement, the veteran indicated that she feels 
that she has stated her case completely and wished to have 
her case forwarded to the Board without delay.  The Board 
finds that the veteran has been implicitly advised to provide 
any evidence in her possession that is relevant to her claim.

As to the duty to assist, the RO obtained the veteran's 
service medical records and provided her with VA 
examinations.  Private treatment records were obtained by VA 
and submitted by the veteran.  As noted earlier, in July 
2004, the veteran indicated that she felt that she had stated 
her case completely.  There is no indication that there is 
available evidence which has not been obtained in this case.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to her case.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  The Board finds that there will be no 
prejudice to the appellant if the Board decides her appeal at 
this time and the Board will, therefore, proceed to consider 
the appellant's claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Subsequent to VCAA notice to the veteran, she was sent a 
February 2003 statement of the case and a supplemental 
statement of the case in June 2004.  Also following VCAA 
notice, the veteran received VA examinations, in April 2001 
and March 2003.  Private treatment records were added to the 
file.  There is no indication of any prejudice to the veteran 
in adjudicating her claim at the present time.  In the 
opinion of the Board, the veteran has been accorded adequate 
VA process following VCAA notification.  

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  

Service connection for arthritis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2003).  

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that "when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Factual Background

Service medical records reveal that the veteran was seen in 
April 1991 for left ankle complaints.  X-rays were negative, 
but a bone scan revealed, in pertinent part, left calcaneal 
stress reaction and left hallux.  The veteran was seen by a 
podiatrist for bilateral foot pain in May 1991.  The 
assessment included degenerative joint disease 
metatarsophalangeal bilaterally.  X-rays of the left foot, 
however, showed a normal left foot with no significant bony 
articular or soft tissue abnormality.  On May 16, 1991, the 
veteran was seen in the orthopedic clinic.  A review of the 
bone scan showed, in pertinent part, stress reaction of the 
left calcaneus and the left talus.  

The veteran was seen again in orthopedics on June 14, 1991.  
The exam showed mild calcaneal tenderness, bilaterally, with 
minimal discomfort.  The veteran was referred to the Medical 
Evaluation Board where it was determined that her condition 
existed prior to service, and was not aggravated therein.  
She was medically discharged from service on that basis.  

Post-service medical records begin in March 1993 but contain 
no foot complaints or findings until August 1995 when the 
veteran complained of pain in both feet.  At that time, there 
was found some swelling of the dorsal aspect of the left 
great toe and some diffuse tenderness of the feet with no 
obvious deformity.  The impression was bilateral foot pain of 
uncertain etiology.  

A bone scan conducted in September 1995 showed focal areas of 
increased activity in the first metatarsophalangeal joints 
bilaterally and at the base of the second right metatarsal, 
consistent with arthropathy.  In addition, it was indicated 
that there may be mild arthropathy in the tibiotalar joints 
bilaterally.  

Private treatment records from September 1995 to March 1996 
register complaints of painful feet.  The diagnoses were 
hallux rigidus, pain, degenerative joint disease, plantar 
fasciitis, and tendonitis.  

Private chiropractic treatment records dated in April 2001, 
document a history of the veteran having injured both feet 
while serving in the military for which she was subsequently 
discharged, and having continued to experience constant pain 
in her feet.  Following examination, there was no pertinent 
diagnosis involving the left foot, although a healed stress 
fracture was listed.  

The veteran underwent VA orthopedic examination in April 2001 
with reference to her foot complaints for the purpose of 
obtaining an opinion as to whether it is likely or not the 
veteran's foot problems are related to service.  Following 
examination, the assessment was hallux rigidus with 
osteoarthritis of the bilateral first metatarsophalangeal 
joint; plantar fasciitis exacerbated by pronation, obesity, 
and absence of an exercise program, improved by arch 
supports.  There was no evidence of residuals of calcaneal 
stress fracture.  The examiner noted that X-rays in service 
showing spurring of the right metatarsophalangeal joint 
consistent with early osteoarthritis, and that it was thus 
likely that basic training exacerbated underlying 
osteoarthritis of the right metatarsophalangeal joint.  The 
examiner also noted that plantar fasciitis was not diagnosed 
in spite of extensive evaluation in the military.  There 
examiner concluded that it was unlikely that the veteran's 
plantar fasciitis was related to activities in the military, 
but rather her abnormal walking posture with pronated feet 
and excessive weight.  

X-rays were also taken in April 2001, and revealed moderately 
severe degenerative arthritis of the 1st metatarsophalangeal 
joints, bilaterally, otherwise negative exam.  

Service connection for arthritis of the right first 
metatarsophalangeal joint with hallux rigidus was established 
in October 2001.  

The veteran underwent VA podiatry examination in March 2003 
with reference to her left foot complaints for the purpose of 
providing an opinion as to whether it is likely or not the 
veteran's left foot problems are related to service.  The 
veteran's claims file was reviewed in conjunction with the 
examination.  

Following a complete and detailed review of the veteran's 
medical history, and following a thorough foot examination, 
the assessment was foot pain with reference to a positive 
bone scan (in September 1995 as noted above); X-rays in 
service of the left great toe were unremarkable; no 
complaints or exam findings suggesting plantar fasciitis in 
the military; and no evidence of calcanei stress fracture or 
other abnormality on repeat bone scans in 1995.  

The March 2003 VA examiner opined that the veteran has 
bilateral plantar fasciitis relater to her abnormal gait, 
markedly exacerbated by obesity.  While the examiner related 
the veteran's right metatarsophalangeal osteoarthritis to 
service, the examiner stated that there was no evidence on 
imaging of inflammation or bony changes in the left 
metatarsophalangeal during her extensive evaluation in the 
military.  The examiner concluded that the veteran's 
osteoarthritis in the metatarsophalangeal joint on the left 
and plantar fasciitis are related to morbid obesity.  The 
examiner concluded further that the veteran's ability to lose 
weight is not limited by her foot symptoms.  



Analysis

The veteran claims entitlement to service connection for a 
left foot disorder, to include left calcaneal and left talus 
reactions; left plantar fasciitis; and hallux rigidus with 
osteoarthritis of the left first metatarsophalangeal joint.  
She argues that foot disorders of both her feet began in 
service.  She claims that contrary to the assessment of the 
VA examiners, it is not her excess weight that has caused her 
foot disorders, but it is the other way around in that her 
foot disorders have made it impossible for her to exercise 
and have thus caused her weight gain.  

For the veteran to be successful in her claim, the evidence 
must either show that it is at least as likely as not that 
her left foot disorder is related to a disease or injury that 
occurred in service, that degenerative arthritis was shown in 
the first post-service year, or that it is at least as likely 
as not that her left foot disability is proximately due to, 
the result of, or aggravated by, the veteran's service-
connected right foot disability.  If the preponderance of the 
evidence shows otherwise, the veteran's claim must be denied.  
The Board has reviewed all of the evidence of record, and 
finds that the preponderance of that evidence is against the 
veteran's claim of service connection for a left foot 
disorder on any basis.  

The veteran herself has theorized that her left foot disorder 
is directly the result of an injury she sustained during 
basic training in service.  Although the veteran earnestly 
believes this to be true, even an educated guess requires 
some evidentiary foundation to place the possibility of 
causation in equipoise with mere coincidence.  38 U.S.C.A. 
§ 5107(a).  

More specifically, with respect to any medical conjectures 
that could be made on her part, the veteran has not been 
shown to possess the medical background required to provide 
such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and need not be considered.  Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991).

In the category of supporting medical authority from those 
who do have the requisite medical background, there is in 
evidence the chiropractor treatment report dated in April 
2001 that shows a history of the veteran having sustained an 
injury to both of her feet in service, and her continued 
experience of constant pains since that time.

This statement is probative of the question of etiology of 
the veteran's left foot disability.  The probative and 
supportive value of this statement, however, is weakened 
significantly by one critical factor.  Specifically, it was 
apparently based upon the history provided to the 
chiropractor by the veteran, herself.  There is no indication 
that the chiropractor who wrote the April 2001 report had the 
benefit of a review of the veteran's medical records in 
general, or her service medical records in particular.  

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

On the other hand, the medical evidence against the veteran's 
claim consists of the reports of the VA examinations that 
were scheduled for the expressed purpose of determining 
whether a relationship could be established between her left 
foot disability and either service or a service-connected 
disability.  The veteran underwent VA examinations for such 
purpose in April 2001 and March 2003.  

Following examination and a detailed review of the veteran's 
medical records, including her service medical records, the 
pertinent diagnoses included a left foot disorder.  In each 
case, the examiner discounted service or her service-
connected right foot disorder as the cause of the veteran's 
left foot disability, and attributed that disability to other 
factors, specifically the nature of the veteran's gait, and 
her obesity.  

The medical evidence against the veteran's claim is 
substantially greater than the evidence supporting that 
claim.  The VA examinations, particularly the March 2003 
podiatry examination, were conducted for the express purpose 
of establishing whether there was such a relationship.  
Significantly, the podiatry specialist who examined the 
veteran in March 2003 had the benefit of a review of the 
veteran's records and provided reasons and bases for the 
conclusions reached with reference to those records.  

As such, the report of this most recent VA examination of 
March 2003 is deemed highly probative to the question of 
etiology.  The conclusion reached was that there was no 
relation between the veteran's left foot disorder and 
service.  In terms of phraseology, since the examiner 
specifically stated that the veteran's left foot disorder was 
related to her morbid obesity, it must logically be inferred 
that this would discount any other etiology relationship by 
way of direct causation, secondary causation, aggravation, or 
otherwise.  

Finally, it is noted that service connection for arthritis 
may be presumed if it became manifest to a degree of 10 
percent disabling during the veteran's first year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Consequently, the presence 
of degenerative arthritis in the veteran's left foot, begs 
the question of whether the veteran's claim can be granted on 
a presumptive basis.  It is noted in that regard, that 
although a May 1991 in-service assessment included a finding 
of "degenerative joint disease of the metatarsophalangeal 
bilaterally," contemporaneous x-rays of the left foot did 
not confirm that finding, showing instead a normal left foot 
with no significant bony articular or soft tissue 
abnormality.  The initial documentation of degenerative 
arthritis in the record was upon x-ray study dated in 1995 
that noted arthropathy bilaterally.  Unfortunately, given 
that this was more than one year after the veteran's August 
1991 separation from service, service connection for 
arthritis of the left foot cannot be granted on a presumptive 
basis.  

In summary, the Board must conclude that the preponderance of 
the evidence fails to document that the veteran's left foot 
disorder, to include left calcaneal and left talus reactions; 
left plantar fasciitis; and hallux rigidus with 
osteoarthritis of the left first metatarsophalangeal joint, 
is proximately due to or the result of a service-connected 
disease or injury; that her left foot disorder has been 
aggravated by her service-connected right foot disability; or 
that her acquired left foot disorder was incurred during 
service, to include on a presumptive basis.  38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
veteran's claim must be denied as to each of those bases.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is 
no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for the claimed disorder must be denied.


ORDER

Entitlement to service connection for a left foot disorder, 
to include left calcaneal and left talus reactions; left 
plantar fasciitis; and hallux rigidus with osteoarthritis of 
the left first metatarsophalangeal joint, is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


